Case 1:18-cv-01580-RCL Document 29-9 Filed 09/09/20 Page 1 of 3




                    EXHIBIT 6
           Case 1:18-cv-01580-RCL Document 29-9 Filed 09/09/20 Page 2 of 3


From:                Benson, Shalini
To:                  George, Heather
Subject:             RE: Telework Agreement
Date:                Saturday, January 3, 2015 11:37:00 PM




Heather,



Thanks – before I approve, two questions – I ask that everyone see their staff physically at least two days a week.
With this telework schedule, is that the case for all of your staff. I’d also like all of you to be in the office together
at least once a week. What day of the week are you all there?



Thanks,

Shalini



From: Byer-George, Heather
Sent: Thursday, December 18, 2014 12:21 PM
To: Benson, Shalini
Subject: Telework Agreement



Shalini

My PIV signature is not working so I am unable to sign this form electronically, please review and if you concur, I
will print, sign and scan it you for approval.




Heather A George, MBA, MPA, CGFM
Budget Planning & Analysis

Federal Emergency Management Agency
Tel# 202-646-4366
Cell# 202-281-9667 (business calls only)




                                                                                                                 Kirton - AFPD - 000717
           Case 1:18-cv-01580-RCL Document 29-9 Filed 09/09/20 Page 3 of 3


From:               Benson, Shalini
To:                 Coles, Denee
Subject:            RE: Updated telework agreement
Date:               Saturday, January 3, 2015 11:19:00 PM


Denee,

Happy to consider. Can you please rework to take into account your new staff? I’d like to make sure
that you a.) physically see everyone at least twice a week and b.) have at least one day when your
entire team is in. I’d also like to make sure you and I overlap by at least two days, though preferably
more. -

Thanks,
Shalini

From: Coles, Denee
Sent: Monday, December 22, 2014 6:34 PM
To: Benson, Shalini
Subject: Updated telework agreement

Shalini,

In the spirit of creating a more mobile work environment, I’m requesting to increase my telework to
two days per week. Attached for your consideration, is my updated agreement which adds Thursday
to my weekly telework schedule. I chose Thursdays because Fridays for my branch are popular
telework and AWS days and the entire PNPM team is in the office each Tuesday which I’d prefer to
keep as a standard. This also ensures at least two team members are in the office each workday.

                                             Biweekly Work Schedule
                               Week 1                                    Week 2
 Employee     Mon      Tues    Wed    Thurs          Fri    Mon   Tues   Wed    Thurs    Fri
 Denee         in       in      TW     TW            in      in    in     TW     TW      in
 LaKeesha     TW        in       in     in          TW      TW     in      in     in    AWS
 Alex          in       in       in    TW            in      in    in      in     in    TW
 Tim           in       in       in     in          AWS      in    in      in     in     in
 Terrie        in       in      TW      in          TW       in    in     TW      in    AWS


Thank you.

V/R,
Denee Coles
Department of Homeland Security
Federal Emergency Management Agency (FEMA)
Office of the Chief Financial Officer
Budget Planning and Analysis Division
Mitigation and Protection and National Preparedness Branch
Phone: (202) 646 - 1273




                                                                                               Kirton - AFPD - 000718
